Title: To Thomas Jefferson from James B. Pleasants, 5 May 1790
From: Pleasants, James B.
To: Jefferson, Thomas



S[ir]
Baltimore May 5th. 1790

As soon as the power of Granting Patents is vested by Law in the President, Angelheart Cruse intends to make application for Exclusive rights to a machine invented by me some years since, and for which he has my leave to take a Patent in his own name. The object in [vi]ew is to apply Liquid force, as is apprehended, [wi]th more simplicity, and superior power, [th]an has hitherto been done; particularly [st]eam, Water, and Air.—A perpetual Cylinder, mooving on the exterior of a piston with equal and Continual force, constitute [o]ne of the Essential principles of this machine, and one of its great advantages, arises from the immediate Communication of force (without the intervention of Cogg’s, Rounds or any other Machinery) to Millstones or wheels of any kind whatever. In communicating the force of Steam, this Machine will appear in the most superior point of view in which it probably can be placed; the Cylinder revolving round its axis, which is also the Axis of the Millstones or wheels employ’d to apply the force: in a Common Steam Engine the force is communicated by the recuring movement of a Piston; in this, the continual revolution of the Cylinder itself around the axis, the piston being stationary; the Cylinder in this Machine mooves with the same force that the piston in a common Engine does, multiplied by any number that we please under 25; the difficulty arising from the complexity of machinery necessary in applying a recuring force to Wheels is remoov’d. This difficulty is Threefold. 1. Expence 2. friction 3. the loss of force apply’d to a Crab.
I know no better appology for this Sir than the cause. I have observ’d an application (mention’d by the publishers of the debates of Congress) made to that body for an exclusive right to the use of perpetual Steam, if it is the same with mine, the priority, and superiority, will be questions that appear to justify the foregoing  explanation of the principle my Machine Acts upon. I have confined myself in the foregoing Explanation to general principles. The particular machine will be best Explained by a model that will be presented by the applicant for a Patent. I am with the highest sentiments of Respect

James B. Pleasants

